Dissenting Opinion of
Dole, J.
The opinion of the trial justice, which is adopted as the opinion of the Court, is based chiefly on the hearsay evidence of the father of the plaintiff, who, according to the testimony of Kakina, the officer granting marriage licenses, and his clerk, reported her as fifteen years old in 1888, when he procured her marriage license, and, according to the parents of the respondent, represented her as fourteen years old at the time the marriage was negotiated.
It appears, on the other hand, from the evidence, that the parents of the plaintiff now testify that she was born June 24th, 1876. James Kepio, her elder brother, says that his parents told him that she was born in 1876; Lokia, who says he is an intimate acquintance of the family, testifies that the plaintiff was born in June, 1876; that he lived in the same house at the time and made a memorandum of the event, and helped to take care of her. J. Loka, District Judge of Kawaihau, testified that he was married to plaintiff’s aunt, and thinks the plaintiff was born June 26th, 1876, that she was born at his place and he *364tried to delay the marriage because he knew she was not old enough.
The Court below further argues from the testimpny of Laumaewa, witness for the plaintiff, and Pali, witness for the defendant, that the plaintiff was born in 1875.
The substance of Laumaewa’s testimony on this point is as follows: “I saw her in 1876 on Kauai; she was very small — a mere babe in arms. Don’t know if she could crawl. Wana, my brother, was elected to the Legislature that year. He had been gone to the Legislature two or three months when I first saw petitioner. I cannot say how old she was, perhaps three or four or five months, but I cannot say; it is a conjecture of mine merely.”
As the Legislature met that year late in the month of April, it may well have been after June when he saw the baby, as it was two or three months after his brother went to the Legisla- . ture. As to his admissions that she may have been three or four or five months old, they are valueless, as he said they were merely conjectures. So this evidence of Laumaewa, by the reasonable and almost necessary construction, agrees with and supports that of her parents as to the birth of the plaintiff in June, 1876.
The following is the substance of Pali’s testimony on this point: “I knew Nowlein and Lahela, his wife, at Hanalei from 1868 to 1875; I knew or saw a daughter of theirs, but didn’t know her name; I knew or saw three children, and only knew the name of the eldest, which was Makainui; I don’t know the month or the year when Polly was born, or ho’sy old or how large she was, or whether she could walk when I came away in 1875; she was bom long after my arrival there in 1868; I was a clergyman at Hanalei when the children were born, and it is only a conjecture of mine (manao wale ho’u) that Polly was one of them.”
This is the evidence that led the Trial Justice to the belief that Polly must have been born early in 1875 — before the month of March. My mind is not led to that conclusion, which is not supported by any other evidence in the case except the reported *365statements of the father at the time of the marriage. The most favorable construction to Laumaewa’s evidence could not put Polly’s birth earlier than the last month of 1875. Kuula, another witness, says he was in Hanalei in November or Decem1877, when he saw Nowlein’s children, one of whom he believes was the plaintiff; she was very small and was beginning to walk — could walk, but was not steady on her feet.
A. Rosa, for petitioner.
J. H. Barenaba and J. M. Kaneakua, for respondent.
This is not very definite evidence, but it corresponds with the theory that the plaintiff was born in June, 1876, which would make her eighteen months old, rather than before March; 1875, which would make her two years and nine months old or more when Kuula saw her, which may be regarded as a rather advanced age for a child to be learning to walk.
It appears by the evidence of the plaintiff’s father and of J. Loka, that James Kapio, her next elder brother, was born September 5th, 1874. This is not disputed, and makes the theory of the decision appealed from that the plaintiff must have been born early in 1875, or before the month of June, physically impossible, and renders it unlikely that she was born at any time in the year 1875. By this circumstance, therefore, of the time of her brother’s birth, she could not by any possibility have been 14 years old, either when the marriage took place, July 25th, 1888, or when they separated in March, 1889.
It is satisfactorily proven to my mind by a preponderance of evidence that the plaintiff was born in 1876, probably in the month of June, and was consequently under the age of fourteen at the time of the marriage in July, 1888, and also at the time of the separation in March, 1889, and is therefore entitled to a decree of annulment of the marriage. *